 Case: 1:19-cv-00964-MRB Doc #: 30 Filed: 11/16/20 Page: 1 of 12 PAGEID #: 1500




                              UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF OHIO
                                    WESTERN DIVISION


Kevin Mullins,

                 Plaintiff,                                       Case No. 1:19-cv-00964

          v.                                                      Judge Michael R. Barrett

The Kroger Company, Inc., et al.,

                 Defendants.

                                      OPINION & ORDER

          This matter is before the Court on Plaintiff Kevin Mullins' Motion to Conditionally

Certify a Fair Labor Standards Act ("FLSA") Collective Action and Authorize Notice.

(Docs. 23, 23-1). The Kroger Company ("Kroger") and Smith's Food & Drug Centers, Inc.,

doing business as Fry's Food and Drug ("Fry's") (collectively "Defendants"), filed a

Response in Opposition. (Doc. 27). Plaintiff filed a Reply. (Doc. 28).

     I.          BACKGROUND

          Plaintiff brings this lawsuit on behalf of himself and similarly situated current and

former Assistant Store Managers, however variously titled, who worked at Fry's stores in

the United States. (Doc. 1). Fry's is a wholly owned subsidiary of Kroger, and operates

retail supermarkets in over 120 stores in Arizona. (Doc. 1 ¶¶ 2,15); (Doc. 6 ¶¶ 2, 15). Fry's

employed Plaintiff between 2015 and 2018 as an Assistant Store Manager in Phoenix,

Arizona. (Doc. 1 ¶ 8); (Doc. 6 ¶ 8). Plaintiff alleges that Defendants failed to pay him and

other Assistant Store Managers overtime compensation in violation of the FLSA. (Doc. 1

¶ 1). In particular, he alleges that Defendants have a policy, pattern, and/or practice

wherein Defendants misclassify Fry's Assistant Store Managers as exempt from the
  Case: 1:19-cv-00964-MRB Doc #: 30 Filed: 11/16/20 Page: 2 of 12 PAGEID #: 1501




FLSA's overtime provisions such that Plaintiff and other Assistant Store Managers

repeatedly work more than 40 hours per workweek without any overtime compensation.

(Id. ¶ 59).

       Plaintiff and six opt-in Plaintiffs have filed Notices of Consent in this case: Plaintiff

Kevin Mullins (Doc. 1 PageID 16), Opt-In Plaintiff Maurice Hamilton (Doc. 10-1), Opt-In

Plaintiff James Brandon Hall-Williams (Id.), Opt-In Plaintiff Reggie Vigilant (Doc. 12-1),

Opt-In Plaintiff Kory Gibson (Id.), Opt-In Plaintiff Javier Lopez (Doc. 13-1), and Opt-In

Plaintiff Jay Berger (Doc. 15-1).

       Pursuant to Section 216(b) of the FLSA, Plaintiff moves to conditionally certify the

following collective class: all current and former Assistant Store Managers who work, or

worked, for Fry's Food in the United States at any time on or after November 12, 2016, to

the present, and who were classified as exempt from overtime compensation. (Doc. 23

PageID 111). In support of conditional certification, Plaintiff submits his deposition, the six

Opt-In Plaintiffs' depositions, Defendants’ Rule 30(b)(6) designee's deposition, and

documents produced by Defendants. (Id. PageID 110). Plaintiff further requests that the

Court permit Notice of this action to be sent to other individuals employed as Fry's

Assistant Store Managers informing them of their right to opt-in to this case. (Id.

PageID 125). In response, Defendants contend that Plaintiff has not met his burden of

showing that a collective action should be conditionally certified. (Doc. 27 PageID 1399-

1410). Defendants alternatively argue that, even if the Court grants Plaintiff's Motion for

Conditional Certification, the proposed Notice sought is flawed. (Id. PageID 1410-13).




                                               2
 Case: 1:19-cv-00964-MRB Doc #: 30 Filed: 11/16/20 Page: 3 of 12 PAGEID #: 1502




     II.       ANALYSIS

       The FLSA requires that all hours worked be compensated. See 29 U.S.C. § 206;

Chao v. Tradesmen Int'l, Inc., 310 F.3d 904, 907 (6th Cir. 2002) ('The FLSA requires

employers to pay at least a specified minimum wage for each hour worked."). The FLSA

requires covered employers to pay overtime wages to employees who work more than

forty hours per week unless the employees fall into the category of exempted employees.

See 29 U.S.C. §§ 207(a)(1), 213; Wood v. Mid–America Mgmt. Corp., 192 F. App'x 378,

379-80 (6th Cir. 2006). The FLSA provides a private cause of action against an employer

"by any one or more employees for and on behalf of himself or themselves and other

employees similarly situated. No employee shall be a party plaintiff to any such action

unless he gives his consent in writing[.]" 29 U.S.C. § 216(b). "Thus, in order to join a

collective action, an employee must (1) be 'similarly situated' to the plaintiff who maintains

the action, and (2) give his written consent to join." Boyd v. Schwebel Baking Co., No.

4:15-CV-871, 2016 WL 3555351, at *2 (N.D. Ohio June 30, 2016) (citing Comer v. Wal–

Mart Stores, Inc., 454 F.3d 544, 546 (6th Cir. 2006)).

               a. Conditional certification

       Neither the FLSA nor the Sixth Circuit has defined "similarly situated." See O’Brien

v. Ed Donnelly Enterprises, Inc., 575 F.3d 567, 584 (6th Cir. 2009); Thomas v. Papa

John's Int'l, Inc., No. 1:17CV411, 2019 WL 4743637, at *1 (S.D. Ohio Sept. 29, 2019). On

one hand, courts in the Sixth Circuit typically determine whether plaintiffs are similarly

situated in two stages: the first, the "initial notice stage" or "conditional certification stage"

takes place at the beginning of discovery and the second, following discovery, is the stage

in which courts will examine more closely the question of whether particular members of



                                                3
 Case: 1:19-cv-00964-MRB Doc #: 30 Filed: 11/16/20 Page: 4 of 12 PAGEID #: 1503




a class are, in fact, "similarly situated." See e.g., Comer, 454 F.3d at 546-47. As the court

typically has little evidence in the first phase, the determination is made using a fairly

lenient standard typically resulting in “conditional certification of a representative class."

See id. at 547 (quoting Morisky v. Public Serv. Elec. & Gas Co., 111 F. Supp. 2d 493,

497 (D. N.J. 2000)). During the second phase, after the opt-in notices have been sent,

the responses received, and discovery has concluded, "the court has much more

information on which to base its decision and, as a result, [it] employs a stricter standard."

Morisky, 111 F. Supp. at 497. At the second stage, the defendant may file a motion to

decertify the class “if appropriate to do so based on the individualized nature of the

plaintiff’s claims." Swigart v. Fifth Third Bank, 276 F.R.D. 210, 213 (S.D. Ohio 2011).

       One the other hand, "[w]hen the parties have been permitted to conduct some

limited discovery to determine whether a class of similarly situated plaintiffs may exist,

. . . courts [in this Circuit] have had a difficult time elucidating an intermediate, or hybrid,

standard that falls between the lenient first-stage and the strict second-stage review."

Creely v. HCR ManorCare, Inc., 789 F. Supp. 2d 819, 823 (N.D. Ohio 2011). Here, no

opt-in Notice has been Court-approved or sent, but the parties agreed to and conducted

limited discovery on the putative collective action claim. See (Doc. 11). The Court finds

that, based on these circumstances, the parties are past the first stage that typically

requires Plaintiff to meet the lenient standard regarding the factual basis for his

allegations, but are not yet to the strict second stage at the close of the discovery and

opt-in notice period. See Creely, 789 F. Supp. 2d. at 822.

       The "Court will consider the evidence submitted by both parties but, because the

case[ has] not yet progressed to stage two and the Court only has an incomplete factual



                                               4
 Case: 1:19-cv-00964-MRB Doc #: 30 Filed: 11/16/20 Page: 5 of 12 PAGEID #: 1504




record, it is appropriate to require Plaintiff[] to make a modest 'plus' factual showing that

there is a group of potentially similarly situated plaintiffs that may be discovered by

sending opt-in notices." Id. at 826; see, e.g., Jungkunz v. Schaeffer's Inv. Research, Inc.,

No. 1:11-CV-00691, 2014 WL 1302553, at *7 (S.D. Ohio Mar. 31, 2014) (applying the

heightened discovery standard discussed in Creely); Neff v. U.S. Xpress, Inc., 2:10–CV–

948, 2013 WL 4479078, at *3-4 (S.D. Ohio Aug. 20, 2013) (same). The “Court will

compare Plaintiff['s] allegations set forth in [his] Complaint with the factual record

assembled through discovery . . . to determine whether Plaintiff[] ha[s] made sufficient

showing beyond [his] original allegations that would tend to make it more likely that a

class of similarly situated employees exists." Creely, 789 F. Supp. 2d at 827.

       The Court begins its analysis of Plaintiff’s Motion for Conditional Certification by

exploring the allegations in his Complaint and will then consider whether he has

"advanced the ball down the field" in showing the existence of a class of similarly situated

individuals. Creely, 789 F. Supp. 2d at 829. Plaintiff alleges that Defendants failed to pay

him and other Assistant Store Managers overtime compensation. (Doc. 1 ¶ 1). He alleges

that Defendants have a policy, pattern, and/or practice wherein Defendants fail to provide

enough money in Fry’s store-level labor budgets and misclassify Fry’s Assistant Store

Managers as exempt from the FLSA’s overtime provisions such that Plaintiff and other

Assistant Store Managers repeatedly work more than 40 hours per workweek without any

overtime compensation. (Id. ¶ 59).

       Plaintiff first contends that Assistant Store Managers who work for Fry's are

similarly situated because Assistant Store Managers are subject to the same job

description. (Doc. 23-1 PageID 116). He explains that Defendants have a uniform job



                                             5
 Case: 1:19-cv-00964-MRB Doc #: 30 Filed: 11/16/20 Page: 6 of 12 PAGEID #: 1505




description for the Assistant Store Manager position and uniformly expect Assistant Store

Managers to have the primary duty of being in charge of the store while also helping

customers, working the cash register, stocking shelves, setting up displays, unloading

trucks, moving merchandise, performing customer service, counting inventory, and

collecting shopping carts from the parking lot. Id. (citing (Doc. 23-3) (Exhibit A, Rule

30(b)(6) designee, Peter Tremoulis Decl.); (Doc. 24-1) (Exhibit T, Assistant Store

Manager Position Profiles); (Doc. 25-12) (Sealed); (Doc. 25-13) (Sealed)).

       Second, Plaintiff argues that Fry's Assistant Store Managers are similarly situated

as Defendants train them using the same materials. (Doc. 23-1 PageID 114). He states

that all Assistant Store Managers undergo the same 12-week corporate training and

Defendants provide uniform training material. Id. (citing (Doc. 23-3) (Exhibit A, Tremoulis

Decl.); (Doc. 23-4) (Exhibit B, Plaintiff Kevin Mullins Decl.); (Doc. 23-5) (Exhibit C, Opt-In

Plaintiff James Brandon Hall-Williams Decl.); (Doc. 23-6) (Exhibit D, Opt-In Plaintiff

Reggie Vigilant Decl.); (Doc. 23-7) (Exhibit E, Opt-In Plaintiff Jay Berger Decl.); (Doc 23-

8) (Exhibit F, Opt-In Plaintiff Javier Lopez Decl.); (Doc. 23-9) (Exhibit G, Opt-In Plaintiff

Kory Gibson Decl.); (Doc. 23-10) (Exhibit H, Opt-In Plaintiff Maurice Hamilton Decl.);

(Docs. 25-2—25-10) (All sealed)).

       Third, Plaintiff contends that Fry's Assistant Store Managers are similarly situated

as they perform substantially the same duties. (Doc. 23-1 PageID 113). He asserts that

Assistant Store Managers' primary duties including serving customers, ringing customers

up on the cash registers, stocking shelves, unloading trucks, moving merchandise,

counting inventory, and cleaning the store, and that these duties comprise approximately

90% of Assistant Store Managers' time at work. Id. (citing (Doc. 23-4) (Exhibit B, Mullins



                                              6
 Case: 1:19-cv-00964-MRB Doc #: 30 Filed: 11/16/20 Page: 7 of 12 PAGEID #: 1506




Decl.); (Doc. 23-5) (Exhibit C, Hall-Williams Decl.); (Doc. 23-6) (Exhibit D, Vigilant Decl.);

(Doc. 23-7) (Exhibit E, Berger Decl.); (Doc 23-8) (Exhibit F, Lopez Decl.); (Doc. 23-9)

(Exhibit G, Gibson Decl.); (Doc. 23-10) (Exhibit H, Hamilton Decl.)).

       Fourth, Plaintiff argues that Fry's Assistant Store Managers are similarly situated

because they are all paid on a salary basis, regardless of the number of hours that they

work in a week, and are eligible for the same annual benefits and bonus. (Doc. 23-1

PageID 114-115) (citing (Doc. 23-3) (Exhibit A, Tremoulis Decl.); (Doc. 23-4) (Exhibit B,

Mullins Decl.); (Doc. 23-5) (Exhibit C, Hall-Williams Decl.); (Doc. 23-7) (Exhibit E, Berger

Decl.); (Doc 23-8) (Exhibit F, Lopez Decl.); (Doc. 23-9) (Exhibit G, Gibson Decl.);

(Doc. 23-10) (Exhibit H, Hamilton Decl.)).

       Fifth, Plaintiff asserts that Fry's Assistant Store Managers are similarly situated, as

they are uniformly required to work overtime and Defendants do not require Assistant

Store Managers to record their hours worked each week. (Doc. 23-1 PageID 115) (citing

(Doc. 23-3) (Exhibit A, Tremoulis Decl.); (Doc. 23-4) (Exhibit B, Mullins Decl.); (Doc. 23-

5) (Exhibit C, Hall-Williams Decl.); (Doc. 23-7) (Exhibit E, Berger Decl.); (Doc 23-8)

(Exhibit F, Lopez Decl.); (Doc. 23-9) (Exhibit G, Gibson Decl.); (Doc. 23-10) (Exhibit H,

Hamilton Decl.)). Sixth, Plaintiff contends that Fry’s Assistant Store Managers are

similarly situated because they are uniformly classified as administratively exempt.

(Doc. 23-1 PageID 115) (citing (Doc. 23-3) (Exhibit A, Tremoulis Decl.)).

       Seventh, Plaintiff argues that Assistant Store Managers are similarly situated in

light of the fact that they are subject to the same corporate policies and procedures under

which Defendants maintain strict control, oversight, and discretion over the work that

Assistant Store Managers perform. (Doc. 23-1 PageID 116-17) (citing (Doc. 23-3)



                                              7
 Case: 1:19-cv-00964-MRB Doc #: 30 Filed: 11/16/20 Page: 8 of 12 PAGEID #: 1507




(Exhibit A, Tremoulis Decl.); (Exhibits W, X, Y, Z, AA, BB) (All Sealed); (Exhibit EE, "Fry's

Good Conduct Guidelines"); (Exhibit FF, "Harassment Policy"); (Exhibit GG, "Retail Policy

Dress Code"); (Exhibit HH, "Key Control Policy"); (Exhibit II, "Cut Resistant Glove Use

Policy and Procedures"); (Exhibit JJ, "Detention of Suspected Shoplifters Policy – for

Store Level Personnel"); (Exhibit KK, "Emergency Refrigeration Procedures");

(Exhibit M, "In-Store Mark Down Policy"); (Exhibit NN, "Lock-Out/Tag-Out Procedures");

(Exhibit OO, "Policies and Procedures for Selling Dry Ice"); (Exhibit PP, "Safety Box

Cutter Policy and Procedures")).

       The argument presented in Plaintiff's Motion for Conditional Certification, along

with the evidence presented in the form of Plaintiff's and Opt-In Plaintiffs' depositions,

Defendants’ Rule 30(b)(6) designee’s deposition, and company documents produced by

Defendants, convince the Court that Plaintiff has met the modest "plus" standard and

"'moved the ball down the field' such that it is more likely that a group of similarly situated

individuals can be identified." Boyd, 2016 WL 3555351, at *6 (quoting Creely, 789 F.

Supp. 2d at 827). Moreover, and although the Court is viewing the parties' arguments

through the modest "plus" lens, Defendants' arguments—that individual issues

predominate, Plaintiff and Opt-In Plaintiffs differ with respect to their individual job duties

as Fry's Assistant Store Managers, and Plaintiff and Opt-In Plaintiffs did not perform the

work expected of them as outlined in the company documents that they rely on for

support—are properly reserved for the stage-two analysis. See Boyd, 2016 WL 3555351,

at *7; see also Creely, 789 F. Supp. 2d at 827 (“The standard against which Plaintiffs'

evidence will be evaluated remains lenient, with the burden focused on advancing their

own original allegations of a sufficiently similar class, not on refuting Defendants'



                                              8
 Case: 1:19-cv-00964-MRB Doc #: 30 Filed: 11/16/20 Page: 9 of 12 PAGEID #: 1508




arguments and defenses.”). The Court finds that, based on the facts of this case, and at

this juncture, “[a] full and complete merit review of both sides' arguments is best preserved

for the detailed and strict review conducted at stage two, when the Court and the parties

have the benefit of a fully developed factual record.” Creely, 789 F. Supp. 2d at 827.

       Before turning to the form and manner of Plaintiff's proposed Notice, the Court

notes that, in accordance with the weight of authority in this District, the statute of

limitations for opt-in plaintiffs in this matter should start to run from the date on which this

Order is issued, as opposed to the date that Plaintiff filed his Complaint. See Bradford v.

Team Pizza, Inc., No. 1:20-CV-00060, 2020 WL 5987840, at *3-4 (S.D. Ohio Oct. 9,

2020); Bradford v. Team Pizza, Inc., No. 1:20-CV-60, 2020 WL 3496150, at *3 (S.D. Ohio

June 29, 2020), report and recommendation adopted, No. 1:20-CV-00060, 2020 WL

5987840 (S.D. Ohio Oct. 9, 2020).

              b. Notice

       Plaintiff seeks permission to send the notice through first class mail, email, and

text message, and to post the notice at all Fry's stores. (Doc. 23-1 Page ID 125). This

Court has explained that there is no "one-size-fits-all" approach to notifying putative class

members. Fenley v. Wood Grp. Mustang, Inc., 170 F. Supp. 3d 1063, 1074 (S.D. Ohio

2016). In Hoffmann-La Roche Inc. v. Sperling, the Supreme Court confirmed that trial

courts have discretion to facilitate notice to potential plaintiffs in FLSA collective actions.

493 U.S. 165, 170 (1989). In FLSA cases, first-class mail is generally considered to be

the “best notice practicable” to ensure that proper notice is received by potential class

members. Lindberg v. UHS of Lakeside, LLC, 761 F. Supp. 2d 752, 765 (W.D. Tenn.

2011) (citing Hintergerger v. Catholic Health Sys., No. 08-CV-380S, 2009 WL 3464134,



                                               9
 Case: 1:19-cv-00964-MRB Doc #: 30 Filed: 11/16/20 Page: 10 of 12 PAGEID #: 1509




at *13 (W.D.N.Y. Oct. 21, 2009)).

       "Courts generally approve only a single method for notification unless there is a

reason to believe that method is ineffective." Wolfram v. PHH Corp., No. 1:12–CV–599,

2012 WL 6676778, at *4 (S.D. Ohio Dec. 21, 2012). However, this Court has approved a

double method of notice in FLSA collective actions by U.S. mail to all current employees

and additional email to former employees. Hamm v. S. Ohio Med. Ctr., 275 F. Supp. 3d

863, 879 (S.D. Ohio 2017) (collecting cases). The trend in this Court is to allow both postal

mail and email notice to all the putative class members. Hall v. U.S. Cargo & Courier

Serv., LLC, 299 F. Supp. 3d 888, 899 (S.D. Ohio 2018) (collecting cases). This Court has

reasoned that “[t]he use of two methods will (i) increase the likelihood that all potential

opt-in plaintiffs receive notice of the suit and (ii) likely obviate the need to resend notice if

an employee's home address is inaccurate.” Id. Including a third method of texting

putative class members, however, has not been allowed unless the named plaintiff can

show that notice via postal and electronic mail is insufficient as to a given potential

member. Brandenburg v. Cousin Vinny's Pizza, LLC, No. 3:16-CV-516, 2017 WL

3500411, at *5 (S.D. Ohio Aug. 15, 2017). Here, Plaintiff has not shown that a third

method of notice via text or a reminder postcard is necessary.

       In this Circuit, posted notice is generally not permitted unless the plaintiff can show

that other methods of service are impracticable or insufficient. See Fenley, 170 F. Supp.

3d at 1075 (citing Lindberg v. UHS of Lakeside, LLC, 761 F. Supp. 2d 752, 765 (W.D.

Tenn. 2011)); cf. Brandenburg, 2017 WL 3500411, at *6 (approving posting notice at

restaurant locations as a low-cost, non-invasive way to ensure that timely and accurate

notice of the lawsuit is conveyed to putative collective members). Plaintiff argues that



                                               10
 Case: 1:19-cv-00964-MRB Doc #: 30 Filed: 11/16/20 Page: 11 of 12 PAGEID #: 1510




notice should be posted in all Fry's stores, in a breakroom or other area where similar

types of notices are posted, due to the unprecedented nature of the COVID-19 pandemic

and the resulting need for flexibility in the notice and opt-in process for Fry's Assistant

Store Managers who "are likely working extended hours performing essential duties as

employees of the grocery industry." (Doc. 23-1 PageID 126-27). In light of the current

COVID-19 crisis, and based on the facts of this specific case, the Court permits notice to

be posted in Fry's stores in an area that potential opt-in plaintiffs can safely view it.

       "District courts in the Sixth Circuit regularly approve notice procedures in which

potential opt-in plaintiffs may electronically sign and submit consent forms," Kilmer v.

Burntwood Tavern Holdings LLC, No. 1:19-CV-02660, 2020 WL 2043335, at *4 (N.D.

Ohio Apr. 28, 2020) (collecting cases), Defendants do not oppose this request, and the

Court will grant Plaintiff's request that potential opt-in plaintiffs be permitted to submit

consent to join forms via a website.

       Plaintiff proposes a 60-day opt-in period and Defendants do not object. (Doc. 23-

1 PageID 126); (Doc. 27 PageID 1410-12). In similar cases, this Court has previously

allowed a 60-day opt-in period. See, e,g., Honaker v. Wright Bros. Pizza, No. 2:18-CV-

1528, 2020 WL 134137, at *3 (S.D. Ohio Jan. 13, 2020); Cowan v. Nationwide Mut. Ins.

Co., No. 2:19-CV-1225, 2019 WL 4667497, at *12 (S.D. Ohio Sept. 25, 2019). The Court

finds that a 60-day opt-in period is adequate, as the parties agree to a 60-day period and

that period is within the Court’s standard range.

        Finally, Defendants objects to Plaintiff’s request that Defendants produce a

computer-readable list of Fry's Assistant Store Managers' e-mail addresses and

telephone numbers, as such information is not necessary to provide notice. (Doc. 27



                                              11
 Case: 1:19-cv-00964-MRB Doc #: 30 Filed: 11/16/20 Page: 12 of 12 PAGEID #: 1511




PageID 1411). In light of the Court's prior holding, Defendants are required to produce a

computer-readable list that includes Fry's Assistant Store Managers' e-mail addresses,

but not their telephone numbers.

    III.      CONCLUSION

        Based on the foregoing, it is hereby ORDERED that:

   1.      Plaintiff’s Motion to Conditionally Certify an FLSA Collective Action and to
           Authorize Notice (Doc. 23) is GRANTED in part;

   2.      Plaintiff shall file an amended notice consistent with the court's findings herein
           within fourteen (14) days of entry of this Order;

   3.      Defendants shall provide to Plaintiff’s counsel a computer-readable list of the
           names and contact information of all putative collective members within
           fourteen (14) days of entry of this Order;

   4.      Plaintiff’s counsel may transmit, at Plaintiff’s cost, notice of the lawsuit to
           putative collective members via electronic mail and first-class U.S. mail or
           equivalent means; and

   5.      Putative collective members may opt-in to the lawsuit within sixty (60) days
           after mailing.

        IT IS SO ORDERED.

                                                  /s Michael R. Barrett__________
                                                  JUDGE MICHAEL R. BARRETT




                                             12
